DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 – 7, 10 – 13, 15, 16, and 18 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, 12, and 19, as well as dependent Claim 16, now set forth the second polymer polyol may be polyester or polyether polyol.  The original specification does not provide support for the second polymer polyol corresponding to a polyester polyol.  Though polyester polyols are discussed in the specification, they are only disclosed in the context of first polymer polyols which are reacted with polyisocyanates to prepare the first prepolymer polyol.  The second polymer polyol, which is not reacted with a polyisocyanate, is described as “preferably a polyether polyol, can be selected from any of a wide variety of polyols, preferably a triol polyol, and most preferably a polyol having a high solids level…For example, a 49% solids polyol such as ARCOL® HS-200” [0025].  ARCOL® HS-200 comprises a base polyether polyol.  The specification does not then disclose polyesters as a suitable species of second polymer polyol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 – 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al. and JP 2008201946 to Sato.
Regarding Claims 1, 5, 6, and 11.  Frei et al. teaches a flexible polyurethane foam comprising the reaction product of a prepolymer having available OH groups, i.e. a pre-polymer polyol, with at least one multifunctional isocyanate (Column 1, Lines 3 and 58 – 65).  The prepolymer used in the inventive examples is prepared by reacting a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol, i.e. has an OH functionality of three; and diisocyanatotoluene (TDI), in the presence of dibutyltin dilaurate, i.e. an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, Lines 48 - 64).  In Example R, this prepolymer polyol and a second polymer polyol, which is polyether polyol having a hydroxyl number of 56 - corresponding to a polyol composition consisting of these two components - are reacted with TDI in the presence of KOSMOS® EF (TABLES 1 and 3B), i.e. a gelling catalyst.  
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer.  However, the prepolymer used in the inventive examples of Frei et al. is prepared by reacting: 96.24 weight percent of a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol formed from glycerin and propylene oxide; and 3.75 weight percent diisocyanatotoluene (TDI), in the presence of an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, Lines 48 - 64).  The exemplary formulation in the instant specification uses the same or substantially similar ingredients in substantially similar amounts to form the prepolymer.  Specifically, 96.53% by weight of the polyether polyol CARPOL® GP-3008 is combined with 3.44% by weight of 80/20 TDI in the presence of an organotin catalyst.  CARPOL® GP-3008 is also a 3,000 molecular weight triol formed from a glycerin initiator and propylene oxide  (see Paragraphs 0020 – 0021 of the PG-PUB of the instant application).  Given that the prepolymers of Frei et al. and applicant are prepared with the same or substantially similar ingredients in substantially similar amounts, it would be the Office’s position that the prepolymer of Frei et al. would have the same or substantially similar molecular weight and functionality as applicant’s prepolymer.  It is then reasonably expected that the molecular weight and functionality of the prepolymer of Frei et al. falls within the instantly claimed ranges.  
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide - as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide particles have an average particle diameter ranging from 50 to 800 microns (Page 2, Lines 1 – 5).  Frei et al. and Hood et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silicon dioxide as taught by Hood et al. as a filler in the reaction mixture of Example R of Frei et al.  The foam product would then comprise silicon dioxide particles uniformly distributed therein.  The motivation would have been that the use of fillers, in general, can provide advantages such as lowering material costs.  The silicon dioxide filler taught by Hood et al. is particularly advantageous because it was found to have no negative impact on the properties – including elongation, tensile strength, and load bearing – of the polyurethane foams in which it was included (Hood et al.: Page 1, Lines 44 – 60).
Frei et al. also does not expressly teach the polyurethane foam undergoes a step of thermoforming.  However, Sato teaches the concept of thermoforming flexible polyurethane foams at compression ratios of up to 1:5 (Page 5).  Frei et al. and Sato are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to thermoform the flexible polyurethane foam of Frei et al. as suggested by Sato.  The motivation would have been that Sato teaches that thermoforming provides a foam which is excellent in processability and shape retention (Page 2).
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface.  However, Frei et al., when modified by Hood et al. and Sato et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, as is detailed above.  Additionally, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed throughout and on its surface is prepared by simply combining the silicon dioxide with other foam forming ingredients prior to their reaction to form the final abrasive material (see Paragraphs 0024, 0031, and 0032).  Secondary reference Hood et al. also teaches the concept of adding inert filler materials, such as silicon dioxide, to foam-forming reactants in substantially similar amounts to those disclosed in the instant specification (Page 2, Lines 16 – 41).  The process suggested by the combination of Frei et al. with Hood et al. and Sato et al. is consequently substantially similar to that disclosed in the instant specification.  Therefore, the claimed effects and physical properties, i.e. an abrasive foam in which silicon dioxide particles are uniformly distributed throughout and also protrude form an outer surface of the foam to form an abrasive surface, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 3.  Frei et al. teaches the flexible polyurethane foam of Claim 1 wherein the prepolymer polyol has a hydroxyl number of 30 (see Table 1). 
Regarding Claim 7.  Frei et al. teaches the flexible polyurethane foam of Claim 1 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).
Regarding Claim 10.  Frei et al. teaches the flexible polyurethane foam of Claim 1.  The foam produced in Example R has a density of 27.5 kg/m3 (roughly 1 pcf) (Table 3B).

Claims 12, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al. 
Regarding Claims 12.  Frei et al. teaches a flexible polyurethane foam comprising the reaction product of a prepolymer having available OH groups, i.e. a pre-polymer polyol, with at least one multifunctional isocyanate (Column 1, Lines 3 and 58 – 65).  The prepolymer used in the inventive examples has a hydroxyl number of 30 (see Table 1). In Example R, 50 parts by weight of the prepolymer and 50 parts by weight of  a polymer polyol - which is polyether polyol having a hydroxyl number of 56 - are provided, corresponding to a polyol composition consisting of these two components.  This polyol composition is then reacted with TDI in the presence of 1.5 parts by weight of KOSMOS® EF (TABLE 3B), i.e. a gelling catalyst.  
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer, as well as the isocyanate index at which it is prepared.  However, the prepolymer used in the inventive examples is prepared by reacting a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol prepared from glycerin and propylene oxide; and diisocyanatotoluene (TDI), in the presence of dibutyltin dilaurate, i.e. an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, Lines 48 - 64).  The exemplary formulation in the instant specification uses the same or substantially similar ingredients in substantially similar amounts to form the prepolymer.  Specifically, 96.53% by weight of the polyether polyol CARPOL® GP-3008 is combined with 3.44% by weight of 80/20 TDI in the presence of an organotin catalyst.  CARPOL® GP-3008 is also a 3,000 molecular weight triol formed from a glycerin initiator and propylene oxide (see Paragraphs 0020 – 0021 of the PG-PUB of the instant application).  Given that the prepolymers of Frei et al. and applicant are prepared with the same or substantially similar ingredients in substantially similar amounts, it would be the Office’s position that the prepolymer of Frei et al. would have the same or substantially similar molecular weight and functionality as applicant’s prepolymer.  It is then reasonably expected that the molecular weight and functionality of the prepolymer of Frei et al. falls within the instantly claimed ranges.   
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide -as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide particles have an average particle diameter ranging from 50 to 800 microns (Page 2, Lines 1 – 5).  In Example G, the beach sand is provided in an amount of 100 parts by weight per 100 parts by weight polyol (Page 4).  Frei et al. and Hood et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silicon dioxide in the amount taught by Hood et al. as a filler in the reaction mixture of Example R of Frei et al.  The foam product would then comprise silicon dioxide particles uniformly distributed therein.  The motivation would have been that the use of fillers, in general, can provide advantages such as lowering material costs.  The silicon dioxide filler taught by Hood et al. is particularly advantageous because it was found to have no negative impact on the properties – including elongation, tensile strength, and load bearing – of the polyurethane foams in which it was included (Hood et al.: Page 1, Lines 44 – 60).
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface and which has an elongation at break of 75% or less.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, as is detailed above.  Additionally, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed throughout and on its surface is prepared by simply combining the silicon dioxide with other foam forming ingredients prior to their reaction to form the final abrasive material (see Paragraphs 0024, 0031, and 0032).  Secondary reference Hood et al. also teaches the concept of adding inert filler materials, such as silicon dioxide, to foam-forming reactants in substantially similar amounts to those disclosed in the instant specification (Page 2, Lines 16 – 41).  The process suggested by the combination of Frei et al. with Hood et al. is consequently substantially similar to that disclosed in the instant specification.  Therefore, the claimed effects and physical properties, i.e. an abrasive foam in which silicon dioxide particles are uniformly distributed throughout and also protrude form an outer surface of the foam to form an abrasive surface, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.
Regarding Claim 13.  Frei et al. teaches the flexible polyurethane foam of Claim 12 in which the reaction mixture further comprises 3.1 parts by weight water.
Regarding Claim 16.  Frei et al. teaches the flexible polyurethane foam of Claim 12 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).
Regarding Claim 18.  Frei et al. teaches the flexible polyurethane foam of Claim 12.  The foam produced in Example R has a density of 27.5 kg/m3 (roughly 1 pcf) (Table 3B).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 12 above, and further in view of JP 2008201946 to Sato.  For the purposes of examination, citations for Sato are taken from the machine translation of the document obtained from Clarivate Analytics.
Regarding Claim 15.  Frei et al. teaches the flexible polyurethane foam of Claim 12 but does not expressly teach it undergoes a step of thermoforming.  However, Sato teaches the concept of thermoforming flexible polyurethane foams at compression ratios of up to 1:5 (Page 5).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to thermoform the flexible polyurethane foam of Frei et al. as suggested by Sato.  The motivation would have been that Sato teaches that thermoforming provides a foam which is excellent in processability and shape retention (Page 2). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al.
Regarding Claims 19 and 20.  Frei et al. teaches a method of making a flexible polyurethane foam comprising providing a prepolymer having available OH groups, i.e. a pre-polymer polyol (Column 1, Lines 3 and 58 – 65).  The prepolymer used in the inventive examples has a hydroxyl number of 30 (see Table 1). In Example R, the method further comprises providing a polymer polyol which is polyether polyol having a hydroxyl number of 56, thereby providing a polyol composition consisting of the pre-polymer polyol and second polyether polyol; KOSMOS® EF (TABLE 3B), i.e. a gelling catalyst and TDI, i.e. a polyisocyanate. The foam produced from reacting the prepolymer and TDI in Example R has a density of 27.5 kg/m3 (roughly 1 pcf) (Table 3B).
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer, as well as the isocyanate index at which it is prepared.  However, the prepolymer used in the inventive examples is prepared by reacting a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol, i.e. has an OH functionality of three; and diisocyanatotoluene (TDI), in the presence of dibutyltin dilaurate, i.e. an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, Lines 48 - 64).  The exemplary formulation in the instant specification uses the same or substantially similar ingredients in substantially similar amounts to form the prepolymer.  Specifically, 96.53% by weight of the polyether polyol CARPOL® GP-3008 is combined with 3.44% by weight of 80/20 TDI in the presence of an organotin catalyst.  CARPOL® GP-3008 is also a 3,000 molecular weight triol formed from a glycerin initiator and propylene oxide (see Paragraphs 0020 – 0021 of the PG-PUB of the instant application).  Given that the prepolymers of Frei et al. and applicant are prepared with the same or substantially similar ingredients in substantially similar amounts, it would be the Office’s position that the prepolymer of Frei et al. would have the same or substantially similar molecular weight and functionality as applicant’s prepolymer.  It is then reasonably expected that the molecular weight and functionality of the prepolymer of Frei et al. falls within the instantly claimed ranges.  
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide -as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide particles have an average particle diameter ranging from 50 to 800 microns (Page 2, Lines 1 – 5).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silicon dioxide as taught by Hood et al. as a filler in the reaction mixture of Example R of Frei et al.  The motivation would have been that the use of fillers, in general, can provide advantages such as lowering material costs.  The silicon dioxide filler taught by Hood et al. is particularly advantageous because it was found to have no negative impact on the properties – including elongation, tensile strength, and load bearing – of the polyurethane foams in which it was included (Hood et al.: Page 1, Lines 44 – 60).
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface and which has an elongation at break of 75% or less.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. an abrasive foam in which silicon dioxide particles are uniformly distributed throughout and also protrude form an outer surface of the foam to form an abrasive surface and which has an elongation at break of 75% or less, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) were improperly applied in the Response to Arguments section.  However, any argument with respect to these decisions are hereby moot.  Both decisions were referenced specifically with respect to the elongation range previously set forth in the claims.  Elongation properties are no longer set forth in any of the instant claims.
B) Applicant again argues that the claims require that silicon dioxide particles protrude from the surface and form an abrasive foam.  However, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed throughout and on its surface is prepared by simply combining the silicon dioxide with other foam forming ingredients prior to their reaction to form the final abrasive material (see Paragraphs 0024, 0031, and 0032).  Secondary reference Hood et al. also teaches the concept of adding inert filler materials, such as silicon dioxide, to foam-forming reactants as in the instant specification (Page 2, Lines 16 – 41).  It consequently remains the Office’s position that an abrasive foam would be implicitly achieved by the proposed combination of references.
C) Applicant again argues that Hood et al. teaches it is desirable to avoid large particles because the surfaces of the cushion material may become somewhat harsh or rough feeling and therefore less desirable for ordinary use.  However, the Office maintains that the method by which Hood et al. adds silicon dioxide to its foams would be reasonably expected to provide some level of abrasiveness to the foam product, for the reasons detailed in the previous section.  It is additionally submitted that the rejection under 35 U.S.C. 103 does not suggest the use of particles of above 800 microns, as discussed in the cited section of the reference.  Providing substantially larger particles would be expected to enhance the distinct harsh or rough feeling of the product.  This would be similar to switching from fine or very fine sandpaper to a coarse sandpaper.  Both products are nonetheless abrasive.  Moreover, even were such particles included, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123)
D) Applicant argues that the amended claims are closed to the use of any polyols other than those recited and therefore exclude the styrene-acrylonitrile copolymer polyol of Sato et al.  
When the phrase “consist of” appears in a clause of the body of a claim, rather than immediately following the preamble, the phrase limits only the element set forth that clause; other elements are not excluded from the claims as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).  Thus, the particularly claimed polyol composition is restricted to the recited pre-polymer polyol and the optional second polymer polyol.  However, other elements, including other unnamed polyols, are not excluded from the claimed reaction mixtures and process comprising the claimed ingredients and/or steps or providing ingredients.
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  The outstanding rejections did not suggest it would have been obvious to incorporate the polyol component of Sato et al. into the reaction mixture of Frei et al.  Primary reference Frei et al. is relied upon to teach the particularly claimed polyol composition “consisting of” the recited components.  Sato is instead applied to teach the concept of thermoforming polyurethane foams. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764